Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to the previous objections to claims 1 & 16 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 1 & 16 have been withdrawn. 

Applicant's arguments filed 4/26/2022 regarding the previous 112(b) rejection of claim 2 have been fully considered but they are not persuasive.
Applicant argues amendment(s) obviate the issue.
Examiner respectfully disagrees.  The 112(b) issue of claim 2 does not appear to be addressed.  

Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to the previous 112(b) rejections of claims 3, 7-8, & 17 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 3, 7-8, & 17 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 4/26/2022, with respect to the previous 102 rejection(s) of claim(s) 1 under Kessler have been fully considered and are persuasive.  Applicant has amended claim 1 to recite a turbidity sensor and a viscosity sensor, which do not appear to be taught by Kessler (though Kessler teaches a turbidity sensor in the background section).  Therefore, the previous 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited Ditze in view of newly cited Metzger-Groom et al. (US 20030106164, “Metzger-Groom”) (see below).

Claim Objections
Claim 1 objected to because of the following informalities:  Applicant must clarify whether the last two lines are a last clause or not.  If they are forming a last clause, the previous line (third-to-last line ending with “articles for cleaning”) should end with a comma or semi-colon.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring unit” in claim 1, “communication unit” in claim 1, “wireless communication unit” in claim 5, “autarchic energy conversion system” in claim 6, “mobile energy supply units” in claim 6, “device for inductive and contactless transmission of electrical energy” in claim 6, “self-learning unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “monitoring unit” in claim 1/”self-learning unit” in claim 9 under 112(f) interpretation to correspond with the following structure: a controller (e.g. some form of computer/processor with logic capabilities) (see specification, [0040]).  

Examiner has interpreted “communication unit” in claim 1/”wireless communication unit” in claim 5 under 112(f) interpretation to correspond with the following structure: wireless transmitter/communicator for handling WLAN, Bluetooth, etc. (see specification, [0028], [0097]).  

Examiner has interpreted “autarchic energy conversion system” in claim 6 under 112(f) interpretation to correspond with the following structure: a vibratory gyroscope or dynamo (see specification, [0037]).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 has been amended to recite “an autarchic energy conversion system mounted around a rotational axis of a washing drum of the cleaning machine for induction of electrical energy in response to a rotational energy of the washing drum”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s specification, [0037]-[0038], [0061]-[0062], [0091]), and the “induction” appears to be an alternative to the autarchic energy conversion system.  The claim language currently appears to be combining embodiments/alternatives together.   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, & 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 & 16 recites the limitation "the at least one sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 had been amended to recite “a viscosity sensor” and “a turbidity sensor”.  
Claim 2 recites the limitation "the condition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner considers rephrasing to “a condition” (see claim 4 for comparison) would obviate the issue.  
Claim 16 recites “at least one sensor configured to measure viscosity, turbidity,…”, but claim 1 already requires a viscosity sensor and a turbidity sensor.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditze et al. (US 20120247158, “Ditze”) in view of Metzger-Groom et al. (US 20030106164, “Metzger-Groom”).
Ditze teaches a laundry treatment appliance comprising the following of claim 1 except where underlined:

For Claim 1: 
A retrofittable sensor unit for controlling a dosing device of a cleaning machine, comprising: 
an acquisition module having a viscosity sensor for determining a viscosity of a washing solution and a turbidity sensor to measure a turbidity of the washing solution (see Figures 5-6, mobile apparatus 15.  [0025], [0215], [0222]); 
at least one monitoring unit configured to determine a current degree of soiling of articles for cleaning on the basis of the turbidity and the viscosity of the washing solution (see [0243]-[0253].  refer to control unit, in particular [0243] & [0246]); and 
at least one communication unit configured to transmit a dosing command to at least one dosing device depending on the current degree of soiling of the articles for cleaning (see [0228]-[0229], [0246].  refer to data line in [0228] and transmitter in [0246])
wherein the retrofittable sensor unit is arranged inside of a cleaning machine separately from the dosing device (see Figures 5-6, dispenser 7, mobile apparatus 15.  [0025]).  Examiner notes that the dosing device is not positively recited but an intended application/association with the retrofittable sensor unit, but Figure 5 shows mobile apparatus 15 can be placed inside.   

Ditze does not teach a viscosity sensor associated with mobile apparatus 15 (see Ditze’s [0215]).
Examiner however, considers it well-known to measure viscosity for measuring chemical and/or physical characteristics/parameters of the surrounding environment and refers to Metzger-Groom, who teaches viscosity as another soil parameter in addition to turbidity (see Metzger-Groom’s [0020]-[0021]).  Further applying a sensor for viscosity would predictably allow for capture of additional soil parameters (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ditze and more particularly to further sense viscosity because viscosity is a well-established soil parameter as taught by Metzger-Groom and would predictably further characterize the soil degree in addition to the turbidity.   

For Claim 2: 
The retrofittable sensor unit for according to Claim 1, wherein the at least one sensor of the acquisition module is configured to capture the condition of the washing solution at an outflow of the cleaning machine (see MPEP 2114, MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART).  The cleaning machine is an intended use/application of the retrofittable sensor unit.  Ditze’s mobile apparatus 15 could be placed in such a location.      

For Claim 3:
The retrofittable sensor unit according to Claim 2, wherein the acquisition module has at least one additional sensor for measuring at least one of a thermal variable and a calorific measurement variable (see Ditze’s [0212], [0215], [0218]).

For Claim 5: 
The retrofittable sensor unit according to Claim 1, wherein the communication unit is a wireless communication unit configured for wireless communication with other cleaning machines and/or for communication with portable user terminals (see Ditze’s [0228]-[0229], [0246]).  

For Claim 7:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is partially spherical (see Ditze’s Figures 5-6, mobile apparatus 15.  see MPEP 2144.04, “Change in Shape”).  Mobile apparatus 15 is spherical.  If “partially” is challenged, Examiner also notes case law regarding change in shape.

For Claim 8:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is at least in part embodied as a flat part (see MPEP 2144.04, “Change in Shape”).  Mobile apparatus 15 is spherical, but change in shape is held to be obvious.

For Claim 9: 
The retrofittable sensor unit according to Claim 1, wherein the monitoring unit of the retrofittable sensor unit is embodied as a self-learning unit (see Ditze’s [0222], [0244]).

For Claim 16:
The retrofittable sensor unit according to Claim 2, wherein the at least one sensor is configured to measure viscosity, turbidity, pollen load, water hardness, color flush, pH value, or odor of the washing solution (refer to 112(b) rejection.  see Ditze’s [0215]).  

For Claim 17:
The retrofittable sensor unit according to Claim 7, wherein the retrofittable sensor unit is hemispherical (see MPEP 2144.04, “Change in Shape”).  Mobile apparatus 15 is spherical, but change in shape is held to be obvious.  

For Claim 18:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is at least partially embodied as a foil (see MPEP 2144.04, “Change in Shape”).  Mobile apparatus 15 is spherical, but change in shape is held to be obvious.  

For Claim 19:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is arranged on a cleaning machine (see Ditze’s Figures 5-6, dispenser 7, mobile apparatus 15.  [0026]).  Mobile apparatus 15 can be coupled to the door/dispenser.   

For Claim 20:
The retrofittable sensor unit according to Claim 1, wherein the retrofittable sensor unit is arranged inside a cleaning machine (see Ditze’s Figures 5-6, mobile apparatus 15).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditze et al. (US 20120247158, “Ditze”) in view of Metzger-Groom et al. (US 20030106164, “Metzger-Groom”) as applied to claim 1 above, and further in view of Guzzi et al. (US 20010049846, “Guzzi”).
Modified Ditze teaches claim 1.
Modified Ditze does not appear to teach the following:

For Claim 4: 
The retrofittable sensor unit according to Claim 1, wherein the acquisition module has at least one mini- or microcamera for capturing a condition of an article for cleaning.  

Examiner however, considers it well-known to use cameras for identifying fabric properties and refers to Guzzi (see Guzzi’s Figure 2, ID device 40.  [0036]-[0037]).  Using cameras to effectively sense/detect fabric properties would yield a predictable variation of Ditze (see (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”). If the size of the camera is argued, Examiner cites case law regarding change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ditze and more particularly to apply cameras to identify fabric properties because said practice is conventional in the laundering arts in view of Guzzi.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718